--------------------------------------------------------------------------------

Exhibit 10.5
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (the “Agreement”) is made and entered into
as of August 12, 2013 (“Effective Date”), by and between ShoreTel, Inc., a
Delaware corporation (the “Company”), and Donald Joos (the “Executive”).
 
1.                   POSITION AND DUTIES
 
Executive will serve as the Company’s President and Chief Executive Officer
(“CEO”) and will report to the Company’s Board of Directors (the “Board”), and
will be based at the Company’s Headquarters in Sunnyvale, California. Executive
will have overall operating responsibility for the day-to-day management of the
Company and will render such business and professional services in the
performance of his duties, consistent with Executive’s position, as shall
reasonably be assigned to him by the Board.
 
2.                   MEMBERSHIP ON BOARD
 
As long as Executive serves as CEO, the Company will nominate Executive for
election and/or reelection as a member of the Board whenever his term is
scheduled to expire. Executive may be removed from the Board in accordance with
applicable law and the Company’s Bylaws.  Upon any termination of employment of
Executive with the Company, Executive agrees to resign from the Board upon the
date of Executive’s termination of employment.
 
3.                   EXCLUSIVE SERVICE
 
Executive will devote his full working time and attention to the business of the
Company and will not directly or indirectly, engage or participate in any
business that is competitive in any manner with the business of the Company.
Executive will also be expected to comply with and be bound by the Company’s
operating policies, procedures and practices that are from time to time in
effect during the term of his employment. Executive’s service on the boards of
directors of other companies will be subject to the same review and approval
process that applies to other members of the Board. Executive will not render
other services to any for-profit business other than the Company without the
prior approval of the Board. It is understood that the Board may deny approval
for any reason that it deems in the best interests of the Company including the
desire to have Executive not take on additional time commitments.
 
4.                   AT-WILL EMPLOYMENT
 
Executive and the Company understand and acknowledge that Executive’s employment
with the Company constitutes “at-will” employment, and the employment
relationship may be terminated at any time, with or without cause and with or
without notice.  Executive agrees to resign from all positions that he holds
with the Company, including, without limitation, his position as a member of the
Board immediately following the termination of his employment, if the Board so
requests. Upon the Board’s request, Executive shall execute any and all
documents reasonably required to give effect to any such terminations.

--------------------------------------------------------------------------------

5.                   COMPENSATION AND BENEFITS
 
5.1               Base Salary.  While employed by the Company pursuant to this
Agreement, the Company shall pay Executive an annual base salary of $385,000
(the “Base Salary”), payable in accordance with the Company’s normal payroll
practices.  The Base Salary will be reviewed annually by the Compensation
Committee of the Board and may be increased (but not reduced; provided that such
Base Salary may be reduced to the extent that it is less than the amount that
would constitute Good Reason as defined in Section 9.6(b)).  Any changes thereto
shall be determined by the Company in its sole and absolute discretion.  Except
as specifically set forth in this Section 5.1, the term “Base Salary” as used in
this Agreement means the base salary of the Executive immediately preceding the
Executive’s Termination Date.
 
5.2               Incentive Compensation Target Bonus.  Executive will be
eligible to receive an annual objective-based incentive bonus (“Target Bonus”)
based on criteria established by the Board.  For the 2014 fiscal year of
Executive’s employment and subsequent fiscal years, Executive’s Target Bonus
will be equal to one hundred percent (100%) of Executive’s then-current Base
Salary.  Such Target Bonus may be increased at the discretion of the Board to a
maximum of one hundred and fifty percent (150%) of the then current Base Salary
based on achievement of performance objectives determined by the Board.  The
bonus will be paid as soon as reasonably practicable after the fiscal-year end
but no later than the Section 409A short-term deferral period under Treasury
Regulation 1.409-1(b)(4).  The fiscal year 2014 Target Bonus shall be prorated
by the number of days between the Effective Date and June 30, 2014.  Any earned
bonus will be paid regardless of whether Executive is employed at the time the
bonus is to be paid.
 
5.3               Employee Benefits.  Executive shall be eligible to participate
in all employee benefit plans and arrangements, including, but not limited to,
medical, dental, vision and long-term disability insurance benefits and
arrangements, as are made available by the Company to its other senior
executives, subject to the terms and conditions thereof.
 
5.4               Relocation.  Executive shall relocate to the Company’s
Headquarters location no later than twelve (12) months from the Effective Date
of this agreement.  Until relocation, Executive shall receive a relocation
stipend in the amount of $6,000 per month to pay for business travel between
Austin, Texas and the Company’s Headquarters and for temporary living expenses.
  Executive will receive a one-time reimbursement of an amount not to exceed
$150,000 for relocation costs associated with Executive’s move to the Company’s
Headquarters, subject to Executive being employed with the Company at such time.
 
5.5               Vacation.  Executive will be entitled to paid vacation and
holidays pursuant to the terms of the Company’s vacation policy as may exist
from time to time.
 
5.6               Expenses.  The Company will, in accordance with applicable
Company policies and guidelines, reimburse Executive for all reasonable and
necessary expenses incurred by Executive in connection with his performance of
services on behalf of the Company.
 
5.7               Annual Physical.  The Company will pay on Executive’s behalf
the cost of one annual physical.
2

--------------------------------------------------------------------------------

6.                   EQUITY GRANTS
 
In connection with Executive’s promotion to CEO, the Company will recommend to
the Board that Executive  be granted options under the Company’s 2007 Equity
Incentive Plan (the “Plan”) to purchase 460,000 shares of the Company’s common
stock (the “Options”) with an exercise price equal to the fair market value of
the Company’s common stock on the date of grant. The option will vest
conditioned upon Executive’s continued employment with the Company, over four
(4) years, with twenty-five percent (25%) of the total number of shares vesting
and becoming exercisable one year after the Effective Date, and 1/48 of the
total number of shares vesting and becoming exercisable thereafter on each
monthly anniversary of the Effective Date.  Notwithstanding the foregoing, in
the event of certain separations from service from the Company, the vesting of
the Options will be accelerated as set forth in Section 7.
 
7.                   TERMINATION BENEFITS
 
7.1               Prior Obligations.  In the event that Executive’s employment
terminates for any reason, whether voluntary or involuntary, Executive shall be
entitled to the benefits under this Section 7.1:
 
7.1.1            Accrued Salary and Vacation.  A lump sum payment of all salary
and accrued but unused vacation earned through the Termination Date.
 
7.1.2            Expense Reimbursement.  Upon submission of proper expense
reports by the Executive, the Company shall reimburse the Executive for all
expenses incurred by the Executive, consistent with past practices, in
connection with the business of the Company prior to the Executive’s Termination
Date.
 
7.1.3            Employee Benefits.  Benefits, if any, under any 401(k) plan,
nonqualified deferred compensation plan, employee stock purchase plan and other
Company benefit plans under which the Executive may be entitled to benefits,
subject to and payable pursuant to the terms of such plans.
 
7.2               Termination in Absence of a Change of Control.  Subject to
Section 7.4 and provided that (i) Executive executes a binding Termination
Release Agreement in a form specified by the Company substantially as attached
as Exhibit A within twenty-one (21) days from his Termination Date as set forth
therein and (ii) Executive resigns his position as a member of the Board, in the
event of the Executive’s Termination in the Absence of a Change of Control, in
addition to the benefits provided under Section 7.1 of this Agreement, Executive
shall be entitled to the following benefits:
 
7.2.1            Executive shall receive an amount equal to eighteen (18) months
of Executive’s Base Salary, payable in one lump sum.
 
7.2.2        The Company will reimburse Executive for monthly premiums paid for
continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) for a period of up to eighteen (18) months after
Executive’s Termination Date, provided Executive timely elects COBRA
continuation coverage. Such premium reimbursement shall cease on the date that
Executive becomes covered under another group health plan. Notwithstanding the
foregoing, if the Company determines in its sole discretion that it cannot
provide the COBRA benefits described herein without violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof provide Executive a lump sum payment in an
amount equal to the monthly COBRA premium that Executive would be required to
pay to continue group health coverage for a period of eighteen (18) months,
which payment shall be made regardless of whether Executive elects COBRA
continuation coverage.
3

--------------------------------------------------------------------------------

7.2.3            Executive shall receive an amount equal to Executive’s Target
Bonus less any previously paid advances on such bonus for the fiscal year in
which the Termination in the Absence of a Change of Control occurs, prorated for
the number of days of Executive’s service to the Company for such year, payable
in one lump sum. If such termination were to occur in the second (2nd) half of
the fiscal year, the first (1st) half incentive plan funded percentage would be
used and a performance rating factor of 1.0 in calculating the amount owed would
be used.
 
7.2.4            Executive will receive accelerated vesting of outstanding
equity awards (including, for the avoidance of doubt, the Options) as if
executive had provided an additional 6 months of service measured from the
Termination Date.  Notwithstanding the provisions of this Section 7.2.4, the
Board may in its sole discretion provide for additional vesting of the Options
or other future equity awards made to Executive upon termination under this
Section 7.2.
 
7.3               Additional Benefits on Termination Upon Change of Control.
 Subject to Section 7.4 and provided (i) Executive executes a binding
Termination Release Agreement in a form specified by the Company substantially
as attached as Exhibit A within twenty-one (21) days from his Termination Date
as set forth therein and (ii) Executive resigns his position as a member of the
Board, in the event of the Executive’s Termination Upon a Change of Control, in
addition to the benefits provided under Section 7.1 of this Agreement (and in
place of the benefits provided under Section 7.2 of this Agreement), Executive
shall be entitled to the following benefits:
 
7.3.1            Executive shall receive an amount equal to eighteen (18) months
of Executive’s Base Salary, payable in one lump sum.
 
7.3.2            The Company will reimburse Executive for monthly premiums paid
for continuation coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) for a period of up to eighteen (18) months
after Executive’s Termination Date, provided Executive timely elects COBRA
continuation coverage.  Such premium reimbursement shall cease on the date that
Executive becomes covered under another group health plan.    Notwithstanding
the foregoing, if the Company determines in its sole discretion that it cannot
provide the COBRA benefits described herein without violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof provide Executive a lump sum payment in an
amount equal to the monthly COBRA premium that Executive would be required to
pay to continue group health coverage for a period of eighteen (18) months,
which payment shall be made regardless of whether Executive elects COBRA
continuation coverage.
4

--------------------------------------------------------------------------------

7.3.3            Executive shall receive an amount equal to one hundred and
fifty percent (150%) of Executive’s Target Bonus for the year in which the
Termination Upon Change of Control occurs, payable in one lump sum.
 
7.3.4            Executive will receive accelerated vesting of 100% of the
unvested portion of all of Executive’s outstanding equity awards (including, for
the avoidance of doubt, the Options).
 
7.3.5            Transition Services for Termination Upon Change of Control.  As
a condition to your receipt of the benefits provided pursuant to this Section
7.3, you agree that you will make yourself available to the Company (and any
Successor) following your Termination Upon a Change of Control to provide
reasonable transition services for a period of time not to exceed three (3)
months, provided that such services shall not account for greater than twenty
percent (20%) of the level of services you provided in your capacity as an
employee prior to your Termination Upon Change of Control.
 
7.4               Timing of Payments.
 
7.4.1            In the event that Executive’s employment terminates for any
reason, whether voluntarily or involuntarily, all payments made under Section
7.1 of this Agreement shall be made within the time prescribed by applicable
law.
 
7.4.2            In the event of a Termination in Absence of a Change of
Control, all payments (other than COBRA premium reimbursements) made under
Section 7.2 of this Agreement shall be made within sixty (60) days of the
Termination Date, provided that, for any payments where a release is required,
such release has been executed and is effective.
 
7.4.3            In the event of a Termination Upon a Change of Control, all
payments (other than COBRA premium reimbursements) made under Section 7.3 of
this Agreement shall be made within sixty (60) days of the Termination Date,
provided however that if Executive’s Termination Date is prior to the
consummation of the Change of Control, all payments (other than COBRA premium
reimbursements) made under Section 7.3 of this Agreement (less any payments
previously made under Section 7.2 of this Agreement) shall be made within sixty
(60) days of the consummation of the Change of Control, provided further that,
for any payments where a release is required, such release has been executed and
is effective.
 
8.             FEDERAL EXCISE TAX UNDER SECTION 280G
 

If (1) any amounts payable to the Executive under this Agreement or otherwise
are characterized as excess parachute payments pursuant to Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), and (2) the Executive
thereby would be subject to any United States federal excise tax due to that
characterization, then Executive’s termination benefits hereunder will be
payable either in full or in a lesser amount, whichever would result, after
taking into account the applicable federal, state and local income taxes and the
excise tax imposed by Section 4999, in Executive’s receipt on an after-tax basis
of the greatest amount of termination and other benefits. The determination of
any reduction required pursuant to this section (including the determination as
to which specific payments shall be reduced) shall be made by a nationally
recognized accounting firm doing business in the U.S. which otherwise does not
perform services for the Company (which will be chosen by the mutual agreement
of Executive and Company), and such determination shall be conclusive and
binding upon the Company or any related corporation for all purposes. If
required, the payments and benefits under this Agreement shall be reduced in the
following order: (A) a pro rata reduction of (i) cash payments that are subject
to Section 409A as deferred compensation and (ii) cash payments not subject to
Section 409A; (B) a pro rata reduction of (i) employee benefits that are subject
to Section 409A as deferred compensation and (ii) employee benefits not subject
to Section 409A; and (C) a pro rata cancellation of (i) accelerated vesting of
stock and other equity-based awards that are subject to Section 409A as deferred
compensation and (ii) stock and other equity-based awards not subject to Section
409A. In the event that acceleration of vesting of stock and other equity-based
award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of Executive’s stock and
other equity-based awards unless Executive elects in writing a different order
for cancellation.
5

--------------------------------------------------------------------------------

9.                   DEFINITIONS
 
9.1               Capitalized Terms Defined.  Capitalized terms used in this
Agreement shall have the meanings set forth in this Section 9, unless the
context clearly requires a different meaning.
 
9.2               “Cause” means:
 
(a)            material failure to perform Executive’s duties; provided that no
termination for Cause under this subsection (a) shall occur unless the
Executive: (i) has been provided with notice of the Company’s intention to
terminate the Executive for Cause, and (ii) has had at least 30 days to cure or
correct such failure if such breach is curable or correctable;
 
(b)            engagement in intentional misconduct or dishonesty by Executive
in the performance of executive’s duties under this Agreement which is
materially detrimental to the Company;
 
(c)            any material breach of this Agreement or material failure to
follow any reasonable written policies of the Company; provided that no
termination for Cause under this subsection (c) shall occur unless the
Executive: (i) has been provided with notice of the Company’s intention to
terminate the Executive for Cause, and (ii) has had at least 30 days to cure or
correct such breach if such breach is curable or correctable;
 
(d)            Executive’s conviction of (or pleading guilty or nolo contendere
to) any felony;
 
(e)            Executive’s willful refusal to follow reasonable direction from
the Board of Directors of the Company; provided that no termination for Cause
under this subsection (e) shall occur unless the Executive: (i) has been
provided with notice of the Company’s intention to terminate the Executive for
Cause, and (ii) has had at least 30 days to cure or correct such refusal if it
is curable or correctable;
 
(f)            Executive’s exercise of bad faith in the performance of his
responsibilities that results in grossly unsatisfactory performance;
6

--------------------------------------------------------------------------------

(g)            failure or refusal to comply in any material respect with the
terms of the Company’s Assignment and Confidentiality Agreement, the Company’s
insider trading policy, or any other reasonable policies of the Company;
provided that no termination for Cause under this subsection (g) shall occur
unless the Executive: (i) has been provided with notice of the Company’s
intention to terminate the Executive for Cause, and (ii) has had at least 30
days to cure or correct his or her behavior if such breach is curable or
correctable;
 
(h)           an act or acts of material fraud or dishonesty undertaken by
Executive and intended to result in Executive’s substantial gain or personal
enrichment at the expense of the Company;
 
(i)             a good faith determination by the Company Board of Directors
(“Board”) that Executive has failed to cooperate with the Company in any
investigation or formal proceeding; or
 
(j)             failure by Executive to relocate from the Austin, Texas area to
the Company’s Headquarters within twelve (12) months of the Effective Date.
 
9.3             “Change of Control” means:
 
(a)            any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than a trustee or other fiduciary holding securities of the Company under an
employee benefit plan of the Company, becomes the “beneficial owner” (as defined
in Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of the Company representing fifty (50%) percent or more of (A) the
outstanding shares of common stock of the Company or (B) the combined voting
power of the Company’s outstanding securities;
 
(b)            the consummation of a merger or consolidation, or series of
related transactions, which results in the voting securities of the Company
outstanding immediately prior thereto failing to continue to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity), directly or indirectly, at least fifty (50%) percent of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation; or
 
(c)            the sale or disposition of all or substantially all of the
Company’s assets (or consummation of any transaction, or series of related
transactions, having similar effect); or
 
(d)            a change in the composition of the Board occurring within a
twelve (12) month period, as a result of which fewer than a majority of the
Directors are “Incumbent Directors.”  “Incumbent  Directors shall mean Directors
who either (i) are Directors as of the date of this Agreement, or (ii) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but shall not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company.
 
9.4                “Company” or the “Corporation” shall mean ShoreTel, Inc. and
any Successor.
7

--------------------------------------------------------------------------------

9.5               “Equity Award” shall mean any option, restricted stock award,
restricted stock unit award, stock appreciation right or other equity award to
acquire shares of the Company’s common stock granted or issued to the Executive.
 
9.6               “Good Reason” means a material negative change in the service
relationship by the occurrence of any of the following conditions, without the
Executive’s written consent:
 
(a)            a reduction of Executive’s authority, duties, or responsibilities
provided that all reductions occurring over the preceding consecutive twelve
(12) month period in the aggregate are material; provided, however, that the
following shall not, in and of itself, constitute “Good Reason”:  removal as a
general member of the Board, if Executive remains CEO.
 
(b)            a material reduction in Executive’s Base Salary (which for
purposes hereof is deemed to constitute a reduction of ten percent (10%) or more
in the Executive’s Base Salary relative to the highest amount in effect since
the Effective Date), other than an equivalent percentage reduction in annual
base salaries prior to a Change of Control that applies to the majority of named
executive officers;
 
(c)            (i) within one year of the Effective Date, the Company’s
requiring the Executive to be based at any office or location more than 50 miles
from the Company’s Austin, Texas office; or (ii) on and after the one year
anniversary of the Effective Date, the Company’s requiring the Executive to be
based at any office or location more than 50 miles from the Company’s
Headquarters;
 
(d)            a failure by the Company to nominate or renominate you to the
Board; provided that the failure of stockholders of the Company to elect you to
the Board shall not constitute Good Reason;
 
(e)            a material breach of this Agreement by the Company; provided that
no Good Reason under this subsection (e) shall exist unless the Company: (i) has
been provided with notice of the breach, and (ii) has had at least 30 days to
cure or correct the breach; or
 
(f)            a requirement that Executive report to anyone other than the
Board.
 
9.7               “Permanent Disability” means “disability” as defined in
Section 409A and Treasury Regulations promulgated thereunder:
 
9.8                “Successor” means the Company as defined above and any
successor to or assignee of substantially all of its business and/or assets
whether or not as part of a Change of Control.
 
9.9               “Termination Date” means the effective date of an Executive’s
“separation from service” as defined (to the extent applicable) in Section 409A
and the Treasury Regulations promulgated thereunder.
 
9.10            “Termination in Absence of Change of Control” means:
8

--------------------------------------------------------------------------------

9.10.1            any termination of the Executive’s employment by the Company
without Cause other than during the period beginning three (3) months prior to
the consummation of a Change of Control and ending on the date which is twelve
(12) months following a Change of Control; or
 
9.10.2            any resignation by the Executive for Good Reason where (i)
such Good Reason occurs other than during the period commencing during the
period beginning three (3) months prior to the consummation of a Change of
Control and ending on the date which is twelve (12) months following the Change
of Control, and (ii) notice is provided to the Company within ninety (90) days
of the existence of Good Reason with a thirty (30) day opportunity to cure.
 
9.10.3            Notwithstanding the foregoing, the term “Termination in
Absence of Change of Control” shall not include any termination of the
Executive’s employment (1) by the Company for Cause; (2) by the Company as a
result of Executive’s Permanent Disability; (3) as a result of Executive’s
death; or (4) as a result of the Executive voluntarily terminating Executive’s
employment with the Company for other than Good Reason.
 
9.11            “Termination Upon Change of Control” means:
 
9.11.1            any termination of the employment of the Executive by the
Company without Cause during the period commencing during the period beginning
three (3) months prior to the consummation of a Change of Control and ending on
the date which is twelve (12) months following the consummation of a Change of
Control; or
 
9.11.2            any resignation by the Executive for Good Reason where (i)
such Good Reason occurs during the period commencing during the period beginning
three (3) months prior to the consummation of a Change of Control and ending on
the date which is twelve (12) months following the Change of Control, and (ii)
notice is provided to the Company within ninety (90) days of the existence of
Good Reason with a thirty (30) day opportunity to cure.
 
9.11.3            Notwithstanding the foregoing, the term “Termination Upon
Change of Control” shall not include any termination of Executive’s employment
(1) by the Company for Cause; (2) by the Company as a result of Executive’s
Permanent Disability; (3) as a result of Executive’s death; or (4) as a result
of Executive’s voluntary termination of Executive’s employment with the Company
other than for Good Reason.
 
10.                RELEASE OF CLAIMS
 
Executive’s receipt of payments and benefits under this Agreement is conditioned
upon the delivery by Executive of a signed and effective Termination Release
Agreement in substantially the form attached hereto as Exhibit A, provided,
however, that the Executive shall not be required to release any rights the
Executive may have to be indemnified by the Company.
 
11.                CONFLICT IN BENEFITS; NONCUMULATION OF BENEFITS
 
11.1            No Limitation of Regular Benefit Plans.  Except as provided in
Section 11.2 below, this Agreement is not intended to and shall not affect,
limit or terminate any plans, programs or arrangements of the Company that are
regularly made available to a significant number of employees or officers of the
Company, including without limitation the Company’s equity incentive plans.
9

--------------------------------------------------------------------------------

11.2            Noncumulation of Benefits.  The Executive may not cumulate cash
severance payments, acceleration of Equity Award vesting or other termination
benefits under both this Agreement, any other written agreement with the Company
and/or another plan or policy of the Company, including, for the avoidance of
doubt, any Retention Incentive Agreement between the Company and Executive. If
the Executive has any other binding written agreement or other binding
arrangement with the Company that provide that upon a change of control or
termination of employment the Executive shall receive change of control,
termination, severance or similar benefits, then Executive hereby expressly
waives Executive’s rights to such other benefits and any agreement providing
such benefits terminates and is superseded on the Effective Date of this
Agreement, including, for the avoidance of doubt, any Retention Incentive
Agreement between the Company and Executive.
 
12.                PROPRIETARY AND CONFIDENTIAL INFORMATION
 
Executive’s receipt of the payments and benefits described in this Agreement are
conditioned upon the Executive’s acknowledgment of Executive’s continuing
obligation under, and Executive’s agreement to abide by the terms and conditions
of, the Company’s Confidentiality and/or Proprietary Rights Agreement between
the Executive and the Company. Accordingly, during the term of this Agreement
and following the Termination Date, Executive agrees to continue to abide by the
terms and conditions of the Company’s Confidentiality and/or Proprietary Rights
Agreement between the Executive and the Company.
 
13.                INDEMNIFICATION
 
The Company will provide indemnification pursuant to the Company’s standard form
of Indemnification Agreement, which is attached hereto as Exhibit B.
 
14.                NON-SOLICITATION
 
For a period of one (1) year after the Termination Date, the Executive will not
solicit the services or business of any employee or consultant of the Company to
discontinue that person’s or entity’s relationship with or to the Company
without the written consent of the Company.
 
15.                ARBITRATION
 
15.1            Disputes Subject to Arbitration.  Any claim, dispute or
controversy arising out of this Agreement, the interpretation, validity or
enforceability of this Agreement or the alleged breach thereof shall be
submitted by the parties to binding arbitration by a sole arbitrator under the
rules of the American Arbitration Association; provided, however, that (1) the
arbitrator shall have no authority to make any ruling or judgment that would
confer any rights with respect to the trade secrets, confidential and
proprietary information or other intellectual property of the Company upon the
Executive or any third party; and (2) this arbitration provision shall not
preclude the Company from seeking injunctive relief from any court having
jurisdiction with respect to any disputes or claims relating to or arising out
of the misuse or misappropriation of the Company’s intellectual property.
Judgment may be entered on the award of the arbitrator in any court having
jurisdiction.
10

--------------------------------------------------------------------------------

15.2            Site of Arbitration.  The site of the arbitration proceeding
shall be in Santa Clara County, California.
 
16.                NOTICES
 
For purposes of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed return receipt requested as follows:
 
If to the Company:
 
960 Stewart Drive
Sunnyvale, CA 94085
Attn: Legal Department
 
and, if to the Executive, at the address in the Company’s human resources file
for the Executive or such other address specified by the Executive in writing to
the Company, with a copy to Scott McCall, Wilson Sonsini Goodrich & Rosati, 650
Page Mill Road, Palo Alto, CA 94304. Either party may provide the other with
notices of change of address, which shall be effective upon receipt.
 
17.                MISCELLANEOUS PROVISIONS
 
17.1            Heirs and Representatives of the Executive; Successors and
Assigns of the Company.  This Agreement shall be binding upon and shall inure to
the benefit of and be enforceable by the Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devises and legatees. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the successors and assigns of the Company.
 
17.2            No Assignment of Rights.  The interest of the Executive in this
Agreement or in any distribution to be made under this Agreement may not be
assigned, pledged, alienated, anticipated, or otherwise encumbered (either at
law or in equity) and shall not be subject to attachment, bankruptcy,
garnishment, levy, execution, or other legal or equitable process. Any act in
violation of this Section 17.2 shall be void.
 
17.3            Amendment; Waiver.  No provision of this Agreement shall be
modified, amended, waived or discharged unless the modification, amendment,
waiver or discharge is agreed to in writing and signed by the Executive and by
an authorized officer of the Company (other than the Executive). No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.
 
17.4            Entire Agreement.  This Agreement represents the entire
agreement and understanding between the parties as to the subject matter herein
(whether oral or written and whether express or implied) and expressly
supersedes any existing agreement or understanding providing for any employment,
change of control, severance, termination or similar benefits by and between the
Executive and the Company.
11

--------------------------------------------------------------------------------

17.5            Withholding Taxes; 409A.  All payments made under this Agreement
shall be subject to reduction to reflect all federal, state, local and other
taxes required to be withheld by applicable law. To the extent (a) any payments
or benefits to which Executive becomes entitled under this Agreement, or under
any agreement or plan referenced herein, in connection with Executive’s
termination of employment with the Company constitute deferred compensation
subject to Section 409A of the Code (“Section 409A”) and (b) Executive is deemed
at the time of such termination of employment to be a “specified employee” under
Section 409A of the Code, then such payments shall not be made or commence until
the earliest of (i) the expiration of the six (6)-month period measured from the
date of Executive’s “separation from service” (as such term is at the time
defined in Treasury Regulations under Section 409A of the Code) from the
Company; or (ii) the date of Executive’s death following such separation from
service; provided, however, that such deferral shall only be effected to the
extent required to avoid adverse tax treatment to Executive, including (without
limitation) the additional twenty percent (20%) tax for which Executive would
otherwise be liable under Section 409A(a)(1)(B) of the Code in the absence of
such deferral. Upon the expiration of the applicable deferral period, any
payments which would have otherwise been made during that period (whether in a
single sum or in installments) in the absence of this paragraph shall be paid to
Executive or Executive’s beneficiary in one lump sum (without interest). Any
termination of Executive’s employment is intended to constitute a “separation
from service” as such term is defined in Treasury Regulation Section 1.409A-1.
It is intended that each installment of the payments provided hereunder
constitute separate “payments” for purposes of Treasury Regulation Section
1.409A-2(b)(2)(i). It is further intended that payments hereunder satisfy, to
the greatest extent possible, the exemption from the application of Code Section
409A (and any state law of similar effect) provided under Treasury Regulation
Section 1.409A-1(b)(4) (as a “short-term deferral”).  Except as otherwise
expressly provided herein, to the extent any expense reimbursement or the
provision of any in-kind benefit under this Agreement is determined to be
subject to Section 409A of the Code, the amount of any such expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement in any other taxable
year (except for any lifetime or other aggregate limitation applicable to
medical expenses), in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which you incurred such
expenses, and in no event shall any right to reimbursement or the provision of
any in-kind benefit be subject to liquidation or exchange for another benefit.
 
17.6            Severability.  The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision hereof, which shall remain in full force
and effect.
 
17.7            Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California, without regard to where the Executive has his residence or principal
office or where he performs his duties hereunder.
 
17.8            Reimbursement of Legal Fees.  The Company will reimburse
Executive for reasonable legal fees incurred in connection with the negotiation
and execution of this Agreement in an amount not to exceed $10,000. In the event
of litigation between the parties to the Agreement, the prevailing party as
determined by the court shall be entitled to reasonable attorneys’ fees.


12

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.


 
EXECUTIVE
 
 
 
 
/s/ Don Joos
 
 
 
 
SHORETEL, INC.
 
 
By:
/s/ Chuck Kissner
 
 
Title: 
Chairman of the Board



13

--------------------------------------------------------------------------------


EXHIBIT A
 
TERMINATION RELEASE AGREEMENT
 
In consideration of the severance benefits (the “Severance Benefits”) offered to
me by ShoreTel, Inc. (the “Employer”) pursuant to my Employment Agreement with
Employer dated ________________, 201__ (the “Agreement”) and in connection with
the termination of my employment, I agree to the following general release (the
“Release”).
 
1.            On behalf of myself, my heirs, executors, administrators,
successors, and assigns, I hereby fully and forever generally release and
discharge Employer, its current, former and future parents, subsidiaries,
affiliated companies, related entities, employee benefit plans, and their
fiduciaries, predecessors, successors, officers, directors, shareholders,
agents, employees and assigns (collectively, the “Company”) from any and all
claims, causes of action, and liabilities up through the date of my execution of
the Release. The claims subject to this release include, but are not limited to,
those relating to my employment with Employer and/or any predecessor or
successor to Employer and the termination of such employment. All such claims
(including related attorneys’ fees and costs) are barred without regard to
whether those claims are based on any alleged breach of a duty arising in
statute, contract, or tort. This expressly includes waiver and release of any
rights and claims arising under any and all laws, rules, regulations, and
ordinances, including, but not limited to: Title VII of the Civil Rights Act of
1964; the Older Workers Benefit Protection Act; the Americans With Disabilities
Act; the Age Discrimination in Employment Act; the Fair Labor Standards Act; the
National Labor Relations Act; the Family and Medical Leave Act; the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); the Workers
Adjustment and Retraining Notification Act; the California Fair Employment and
Housing Act (if applicable); the provisions of the California Labor Code (if
applicable); the Equal Pay Act of 1963; and any similar law of any other state
or governmental entity. The parties agree to apply California law in
interpreting the Release.
 
Accordingly, I further waive any rights under Section 1542 of the Civil Code of
the State of California or any similar state statute. Section 1542 states: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release,
which, if known to him or her, must have materially affected his or her
settlement with the debtor.”
 
2.            This Release does not extend to, and has no effect upon, any
benefits that have accrued, and to which I have become vested, under the
Executive Employment Agreement or any employee benefit plan within the meaning
of ERISA sponsored by the Company.
 

--------------------------------------------------------------------------------

a.
In understanding the terms of the Release and my rights, I have been advised to
consult with an attorney of my choice prior to executing the Release. I
understand that nothing in this Release is intended to constitute an unlawful
release or waiver of any of my rights under any laws and/or to prevent, impede,
or interfere with my ability and/or rights, if any: (a) under applicable
workers’ compensation laws; (b) to seek unemployment benefits; (c) to file a
charge or complaint with a government agency such as but not limited to the
Equal Employment Opportunity Commission, the National Labor Relations Board, or
any applicable state agency; (d) provide truthful testimony if under subpoena to
do so, (e) file a claim with any state or federal agency or to participate or
cooperate in such a matter, and/or (f) to challenge the validity of this
release. Furthermore, notwithstanding any provisions and covenants herein, the
Release shall not waive (a) any rights to indemnification I may have as an
officer or director of Employer or otherwise in connection with my employment
with Employer, under applicable law or Employer’s bylaws or other governing
instruments or any agreement addressing such subject matter between Employer and
me (including any fiduciary insurance policy maintained by Employer under which
I am covered) or under any merger or acquisition agreement addressing such
subject matter, (b) any obligations owed to me pursuant to the Agreement, (c) my
rights of insurance under any liability policy covering Employer’s officers (in
addition to the rights under subsection (a) above), or (d) any accrued but
unpaid wages; any reimbursement for business expenses pursuant to Employer’s
policies for such reimbursements, any outstanding claims for benefits or
payments under any benefit plans of Employer or subsidiaries, any accrued but
unused vacation, any ongoing agreements evidencing outstanding equity awards
granted to me, any obligations owed to me pursuant to the terms of outstanding
written agreements between myself and Employer and any claims I may not release
as a matter of law, including indemnification claims under applicable law. To
the fullest extent permitted by law, any dispute regarding the scope of this
general release shall be resolved through binding arbitration pursuant to
Subsection i below, and the arbitration provision set forth in the Agreement.

 
b.
I understand and agree that Employer will not provide me with the Severance
Benefits unless I execute the Release. I also understand that I have received or
will receive, regardless of the execution of the Release, all wages owed to me
together with any accrued but unused vacation pay, less applicable withholdings
and deductions, earned through my termination date.

 
c.
As part of my existing and continuing obligations to Employer, I have returned
to Employer all documents (and all copies thereof) and other property belonging
to Employer that I have had in my possession at any time, including but not
limited to files, notes, drawings, records, business plans and forecasts,
financial information, specification, computer-recorded information, tangible
property (including, but not limited to, computers, laptops, pagers, etc.),
credit cards, entry cards, identification badges and keys; and any materials of
any kind which contain or embody any proprietary or confidential information of
Employer (and all reproductions thereof). I understand that, even if I did not
sign the Release, I am still bound by any and all confidential/proprietary/trade
secret information, non-disclosure and inventions assignment agreement(s) signed
by me in connection with my employment with Employer, or with a predecessor or
successor of Employer, pursuant to the terms of such agreement(s).

 
d.
I represent and warrant that I am the sole owner of all claims relating to my
employment with Employer and/or with any predecessor of Employer, and that I
have not assigned or transferred any claims relating to my employment to any
other person or entity.

2

--------------------------------------------------------------------------------

e.
I agree to keep the Severance Benefits and the provisions of this Release
confidential and not to reveal their contents to anyone except my lawyer, my
spouse or other immediate family member, and/or my financial consultant, or as
required by legal process or applicable law.

 
f.
I understand and agree that the Release shall not be construed at any time as an
admission of liability or wrongdoing by either the Company or me.

 
g.
I understand and agree that the Release shall not be construed at any time as an
admission of liability or wrongdoing by either the Company or myself.

 
h.
I agree that I will not make any negative or disparaging statements or comments,
either as fact or as opinion, about the Employer, its employees, officers,
directors, shareholders, vendors, products or services, business, technologies,
market position or performance. Furthermore, the Employer agrees that it will
not make any negative or disparaging statement or comments, either as fact or as
opinion, about Mr. Joos.  For purposes of this paragraph and the Employer’s
covenant not to disparage Mr. Joos, the Employer shall mean employees of the
Employer with positions of Vice-President or above.  Nothing in this paragraph
shall prohibit either party from providing truthful information in response to a
subpoena or other legal process.

 
i.
Any controversy or any claim arising out of or relating to the interpretation,
enforceability or breach of the Release shall be settled by arbitration in
accordance with the arbitration provision of the Agreement. If for any reason
the arbitration procedure set forth in the Agreement is unavailable, I agree to
arbitration under the employment arbitration rules of the American Arbitration
Association or any successor hereto. The parties further agree that the
arbitrator shall not be empowered to add to, subtract from, or modify, alter or
amend the terms of the Release. Any applicable arbitration rules or policies
shall be interpreted in a manner so as to ensure their enforceability under
applicable state or federal law.

 
j.
I agree that I have had at least twenty-one (21) calendar days in which to
consider whether to execute the Release, no one hurried me into executing the
Release during that period, and no one coerced me into executing the Release. I
understand that the offer of the Severance Benefits and the Release shall expire
on the twenty-second (22nd) calendar day after my employment termination date if
I have not accepted it by that time. I further understand that Employer’s
obligations under the Release shall not become effective or enforceable until
the eighth (8th) calendar day after the date I sign the Release provided that I
have timely delivered it to Employer (the “Effective Date”) and that in the
seven (7) day period following the date I deliver a signed copy of the Release
to Employer I understand that I may revoke my acceptance of the Release. I
understand that the Severance Benefits will become available to me after the
Effective Date.

3

--------------------------------------------------------------------------------

k.
In executing the Release, I acknowledge that I have not relied upon any
statement made by Employer, or any of its representatives or employees, with
regard to the Release unless the representation is specifically included herein.
Once effective and enforceable, this agreement can only be changed by another
written agreement signed by me and an authorized representative of Employer.

 
l.
Should any provision of the Release be determined by an arbitrator, court of
competent jurisdiction, or government agency to be wholly or partially invalid
or unenforceable, the legality, validity and enforceability of the remaining
parts, terms, or provisions are intended to remain in full force and effect.
Specifically, should a court, arbitrator, or agency conclude that a particular
claim may not be released as a matter of law, it is the intention of the parties
that the general release and the waiver of unknown claims above shall otherwise
remain effective to release any and all other claims. I acknowledge that I have
obtained sufficient information to intelligently exercise my own judgment
regarding the terms of the Release before executing the Release.



[SIGNATURE PAGE TO GENERAL RELEASE AGREEMENT FOLLOWS]
4

--------------------------------------------------------------------------------


EXECUTIVE’S ACCEPTANCE OF RELEASE
 
BEFORE SIGNING MY NAME TO THE RELEASE, I STATE THE FOLLOWING: I HAVE READ THE
RELEASE, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS. I HAVE
OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT. I
HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT, AND
I HAVE SIGNED THE RELEASE KNOWINGLY AND VOLUNTARILY.
 
 
Date delivered to employee _______________, _____.
 
 
 
Executed this _______ day of _______________, _____.

 
 
 
 
Signature
 
 
 
 
 
Name (Please Print)



[SIGNATURE PAGE TO GENERAL RELEASE AGREEMENT]
5

--------------------------------------------------------------------------------


EXHIBIT B
 
FORM OF INDEMNIFICATION AGREEMENT
 

--------------------------------------------------------------------------------

INDEMNITY AGREEMENT


This Indemnity Agreement (this “Agreement”), dated as of _____________ is made
by and between ShoreTel, Inc., a Delaware corporation (the “Company”), and
_____________________, a director, officer or key employee of the Company or one
of the Company’s subsidiaries or other service provider who satisfies the
definition of Indemnifiable Person set forth below (“Indemnitee”).


RECITALS


A.            The Company is aware that competent and experienced persons are
increasingly reluctant to serve as representatives of corporations unless they
are protected by comprehensive liability insurance and indemnification, due to
increased exposure to litigation costs and risks resulting from their service to
such corporations, and due to the fact that the exposure frequently bears no
relationship to the compensation of such representatives;


B.            The members of the Board of Directors of the Company (the “Board”)
have concluded that to retain and attract talented and experienced individuals
to serve as representatives of the Company and its Subsidiaries and Affiliates
and to encourage such individuals to take the business risks necessary for the
success of the Company and its Subsidiaries and Affiliates, it is necessary for
the Company to contractually indemnify certain of its representatives and the
representatives of its Subsidiaries and Affiliates, and to assume for itself
maximum liability for Expenses and Other Liabilities in connection with claims
against such representatives in connection with their service to the Company and
its Subsidiaries and Affiliates;


C.             Section 145 of the Delaware General Corporation Law (“Section
145”), empowers the Company to indemnify by agreement its officers, directors,
employees and agents, and persons who serve, at the request of the Company, as
directors, officers, employees or agents of other corporations, partnerships,
joint ventures, trusts or other enterprises, and expressly provides that the
indemnification provided thereby is not exclusive; and


D.            The Company desires and has requested Indemnitee to serve or
continue to serve as a representative of the Company and/or the Subsidiaries or
Affiliates of the Company free from undue concern about inappropriate claims for
damages arising out of or related to such services to the Company and/or the
Subsidiaries or Affiliates of the Company.


AGREEMENT


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
 
1.              Definitions.
 

(a) Affiliate. For purposes of this Agreement, “Affiliate” of the Company means
any corporation, partnership, limited liability company, joint venture, trust or
other enterprise in respect of which Indemnitee is or was or will be serving as
a director, officer, trustee, manager, member, partner, employee, agent,
attorney, consultant, member of the entity’s governing body (whether constituted
as a board of directors, board of managers, general partner or otherwise),
fiduciary, or in any other similar capacity at the request, election or
direction of the Company, and including, but not limited to, any employee
benefit plan of the Company or a Subsidiary or Affiliate of the Company.
 

--------------------------------------------------------------------------------

 
(b)        Change in Control.  For purposes of this Agreement, “Change in
Control” means (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended), other than a
Subsidiary or a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or Subsidiary, is or becomes the “Beneficial Owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing 20% or more of the total voting power represented by
the Company’s then outstanding capital stock, or (ii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board and any new director whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or (iii) the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
that would result in the outstanding capital stock of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into capital stock of the surviving entity) at
least 80% of the total voting power represented by the capital stock of the
Company or such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company (in one transaction or a series of transactions) of all or substantially
all of the Company’s assets.
 
(c)            Expenses.  For purposes of this Agreement, “Expenses” means all
direct and indirect costs of any type or nature whatsoever (including, without
limitation, all attorneys’ fees and related disbursements, and other
out-of-pocket costs), paid or incurred by Indemnitee in connection with either
the investigation, defense or appeal of, or being a witness in a Proceeding (as
defined below), or establishing or enforcing a right to indemnification under
this Agreement, Section 145 or otherwise; provided, however, that Expenses shall
not include any judgments, fines, ERISA excise taxes or penalties or amounts
paid in settlement of a Proceeding.
 
(d)           Indemnifiable Event.  For purposes of this Agreement,
“Indemnifiable Event” means any event or occurrence related to Indemnitee’s
service for the Company or any Subsidiary or Affiliate as an Indemnifiable
Person (as defined below), or by reason of anything done or not done, or any act
or omission, by Indemnitee in any such capacity.
 
(e)            Indemnifiable Person.  For the purposes of this Agreement,
“Indemnifiable Person” means any person who is or was a director, officer,
employee, attorney, trustee, manager, member, partner, consultant, member of an
entity’s governing body (whether constituted as a board of directors, board of
managers, general partner or otherwise) or other agent or fiduciary of the
Company or a Subsidiary or Affiliate of the Company.
2

--------------------------------------------------------------------------------

(f)             Independent Counsel.  For purposes of this Agreement,
“Independent Counsel” means legal counsel that has not performed services for
the Company or Indemnitee in the five years preceding the time in question and
that would not, under applicable standards of professional conduct, have a
conflict of interest in representing either the Company or Indemnitee.
 
(g)           Other Liabilities.  For purposes of this Agreement, “Other
Liabilities” means any and all liabilities of any type whatsoever (including,
but not limited to, judgments, fines, ERISA (or other benefit plan related)
excise taxes or penalties, and amounts paid in settlement and all interest,
taxes, assessments and other charges paid or payable in connection with or in
respect of any such judgments, fines, ERISA (or other benefit plan related)
excise taxes or penalties, or amounts paid in settlement).
 
(h)            Proceeding.  For the purposes of this Agreement, “Proceeding”
means any threatened, pending, or completed action, suit or other proceeding,
whether civil, criminal, administrative, investigative, legislative or any other
type whatsoever, formal or informal, including any arbitration or other
alternative dispute resolution and including any appeal of any of the foregoing.
 
(i)             Subsidiary.  For purposes of this Agreement, “Subsidiary” means
any corporation of which more than 50% of the outstanding voting securities is
owned directly by the Company.
 
2.                    Agreement to Serve.  The Indemnitee agrees to serve and/or
continue to serve as an Indemnifiable Person in the capacity or capacities in
which Indemnitee currently serves the Company as an Indemnifiable Person, and
any additional capacity in which Indemnitee may agree to serve, until such time
as Indemnitee’s service in a particular capacity shall end according to the
terms of an agreement, the Company’s Certificate of Incorporation or Bylaws,
governing law, or otherwise.  Nothing contained in this Agreement is intended to
create any right to continued employment or other form of service for the
Company or a Subsidiary or Affiliate of the Company by Indemnitee.
 
3.                   Mandatory Indemnification.
 
(a)        Agreement to Indemnity.  In the event Indemnitee is a person who was
or is a party to or witness in or is threatened to be made a party to or witness
in any Proceeding by reason of an Indemnifiable Event, the Company shall
indemnify Indemnity from and against any and all Expenses and Other Liabilities
incurred by Indemnitee in connection with (including in preparation for) such
Proceeding to the fullest extent not prohibited by the provisions of the
Company’s Bylaws and the Delaware General Corporation Law (“GCL”), as the same
may be amended from time to time (but only to the extent that such amendment
permits the Company to provide broader indemnification rights than the Bylaws or
the GCL permitted prior to the adoption of such amendment).
 
(b)            Exception for Amounts Covered by Insurance and Other Sources.
 Notwithstanding the foregoing, the Company shall not be obligated to indemnify
Indemnitee for Expenses or Other Liabilities of any type whatsoever (including,
but not limited to judgments, fines, ERISA excise taxes or penalties and amounts
paid in settlement) to the extent such have been paid directly to Indemnitee by
any directors and officers insurance maintained by the Company or other
indemnity arrangements with third parties.
3

--------------------------------------------------------------------------------

4.                  Partial Indemnification.  If Indemnitee is entitled under
any provision of this Agreement to indemnification by the Company for some or a
portion of any Expenses or Other Liabilities but not entitled, however, to
indemnification for the total amount of such Expenses or Other Liabilities, the
Company shall nevertheless indemnify Indemnitee for such total amount except as
to the portion thereof to which Indemnitee is not entitled by the provisions of
the Company’s Bylaws or the GCL.  In any review or Proceeding to determine the
extent of indemnification, the Company shall bear the burden to establish, by
clear and convincing evidence, the lack of a successful resolution of a
particular claim, issue or matter and which amounts sought in indemnity are
allocable to claims, issues or matters which were not successfully resolved.
 
5.                   Mandatory Advancement of Expenses.  If requested by
Indemnitee, the Company shall advance prior to the final disposition of the
Proceeding all Expenses reasonably incurred by Indemnitee in connection with
(including in preparation for) a Proceeding related to an Indemnifiable Event.
 Indemnitee hereby undertakes to repay such amounts advanced if, and only if and
to the extent that, it shall ultimately be determined that Indemnitee is not
entitled to be indemnified by the Company under the provisions of this
Agreement, the Company’s Bylaws or the GCL.  The advances to be made hereunder
shall be paid by the Company to Indemnitee or directly to a third party
designated by Indemnitee within ten (10) days following delivery of a written
request therefor by Indemnitee to the Company.  Indemnitee’s undertaking to
repay any Expenses advanced to Indemnitee hereunder shall be unsecured and shall
not be subject to the accrual or payment of any interest thereon.
 
6.                   Notice and Other Indemnification Procedures.
 
(a)        Notification.  Promptly after receipt by Indemnitee of notice of the
commencement of or the threat of commencement of any Proceeding, Indemnitee
shall, if Indemnitee believes that indemnification or advancement of Expenses
with respect thereto may be sought from the Company under this Agreement, notify
the Company of the commencement or threat of commencement thereof.  However, a
failure so to notify the Company promptly following Indemnitee’s receipt of such
notice shall not relieve the Company from any liability that it may have to
Indemnitee except to the extent that the Company is materially prejudiced in its
defense of such Proceeding as a result of such failure.
 
(b)        Insurance and Other Matters.  If, at the time of the receipt of a
notice of the commencement of a Proceeding pursuant to Section 6(a) above, the
Company has director and officer liability insurance in effect, the Company
shall give prompt notice of the commencement of such Proceeding to the issuers
in accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all reasonable action to cause such insurers to
pay, on behalf of Indemnitee, all amounts payable as a result of such Proceeding
in accordance with the terms of such insurance policies.
4

--------------------------------------------------------------------------------

(c)        Assumption of Defense.  In the event the Company shall be obligated
to advance the Expenses for any Proceeding against Indemnitee, the Company, if
deemed appropriate by the Company, shall be entitled to assume the defense of
such Proceeding as provided herein.  Following delivery of written notice to
Indemnitee of the Company’s election to assume the defense of such Proceeding,
the approval by Indemnitee (which approval shall not be unreasonably withheld)
of counsel designated by the Company and the retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees and expenses of counsel subsequently incurred by Indemnitee with
respect to the same Proceeding.  If (A) the employment of counsel by Indemnitee
has been previously authorized by the Company, (B) Indemnitee shall have
notified the Board in writing that Indemnitee has reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of any such defense, or (C) the Company fails to employ counsel to
assume the defense of such Proceeding, the fees and expenses of Indemnitee’s
counsel shall be subject to indemnification and/or advancement pursuant to the
terms of this Agreement.  Nothing herein shall prevent Indemnitee from employing
counsel for any such Proceeding at Indemnitee’s expense.
 
(d)        Settlement.  The Company shall not be liable to indemnify Indemnitee
under this Agreement or otherwise for any amounts paid in settlement of any
Proceeding effected without the Company’s written consent.  Neither the Company
nor any Subsidiary or Affiliate of the Company shall enter into a settlement of
any Proceeding that might result in the imposition of any Expense, Other
Liability, penalty, limitation or detriment on Indemnitee, whether indemnifiable
under this Agreement or otherwise, without Indemnitee’s written consent.
 Neither the Company nor Indemnitee shall unreasonably withhold consent from any
settlement of any Proceeding; provided, however, that if a Change in Control has
occurred, the Company shall be liable for indemnification of Indemnitee for
amounts paid in settlement if the Independent Counsel has approved the
settlement.
 
7.                     Determination of Right to Indemnification.
 
(a)        Success on the Merits or Otherwise.  To the extent that Indemnitee
has been successful on the merits or otherwise in defense of any Proceeding
referred to in Section 3(a) above or in the defense of any claim, issue or
matter described therein, the Company shall indemnify Indemnitee against
Expenses actually and reasonably incurred in connection therewith.
 
(b)       Indemnification in Other Situations.  In the event that Section 7(a)
is inapplicable, the Company shall also indemnify Indemnitee if he or she has
not failed to meet the applicable standard of conduct for indemnification.
 
(c)        Forum.  Indemnitee shall be entitled to select the forum in which
determination of whether or not Indemnitee has met the applicable standard of
conduct shall be decided, and such election will be made from among the
following:
5

--------------------------------------------------------------------------------

(1)      Those members of the Board who are Independent Directors even though
less than a quorum;
 

(2)      By a committee of Independent Directors designated by a majority vote
of Independent Directors, even though less than a quorum; or
 
(3)      Independent Counsel selected by Indemnitee and approved by the Board,
which approval may not be unreasonably withheld, which counsel shall make such
determination in a written opinion.
 
If Indemnitee is an officer or a director of the Company at the time that
Indemnitee is selecting the forum, then Indemnitee shall not select Independent
Counsel as such forum unless there are no Independent Directors or unless the
Independent Directors agree to the selection of independent counsel as the
forum.
 
The selected forum shall be referred to herein as the “Reviewing Party”.
 Notwithstanding the foregoing, following any Change in Control, the Reviewing
Party shall be Independent Counsel selected in the manner provided in (3) above.
 
(d)            As soon as practicable, and in no event later than thirty (30)
days after receipt by the Company of written notice of Indemnitee’s choice of
forum pursuant to Section 7(c) above, the Company and Indemnitee shall each
submit to the Reviewing Party such information as they believe is appropriate
for the Reviewing Party to consider.  The Reviewing Party shall arrive at its
decision within a reasonable period of time following the receipt of all such
information from the Company and Indemnitee, but in no event later than thirty
(30) days following the receipt of all such information, provided that the time
by which the Reviewing Party must reach a decision may be extended by mutual
agreement of the Company and Indemnitee.  All Expenses associated with the
process set forth in this Section 7(d), including but not limited to the
Expenses of the Reviewing Party, shall be paid by the Company.
 
(e)            Delaware Court of Chancery.  Notwithstanding a final
determination by any Reviewing Party that Indemnitee is not entitled to
indemnification with respect to a specific Proceeding, Indemnitee shall have the
right to apply to the Court of Chancery, for the purpose of enforcing
Indemnitee’s right to indemnification pursuant to this Agreement.
 
(f)             Expenses.  The Company shall indemnify Indemnitee against all
Expenses incurred by Indemnitee in connection with any hearing or Proceeding
under this Section 7 involving Indemnitee and against all Expenses and Other
Liabilities incurred by Indemnitee in connection with any other Proceeding
between the Company and Indemnitee involving the interpretation or enforcement
of the rights of Indemnitee under this Agreement unless a court of competent
jurisdiction finds that each of the material claims of Indemnitee in any such
Proceeding was frivolous or made in bad faith.
6

--------------------------------------------------------------------------------

(g)        Determination of “Good Faith”.  For purposes of any determination of
whether Indemnitee acted in “good faith”, Indemnitee shall be deemed to have
acted in good faith if in taking or failing to take the action in question
Indemnitee relied on the records or books of account of the Company or a
Subsidiary or Affiliate of the Company, including financial statements, or on
information, opinions, reports or statements provided to Indemnitee by the
officers or other employees of the Company or a Subsidiary or Affiliate of the
Company in the course of their duties, or on the advice of legal counsel for the
Company or a Subsidiary or Affiliate of the Company, or on information or
records given or reports made to the Company or a Subsidiary or Affiliate of the
Company by an independent certified public accountant or by an appraiser or
other expert selected by the Company or a Subsidiary or Affiliate of the
Company, or by any other person (including legal counsel, accountants and
financial advisors) as to matters Indemnitee reasonably believes are within such
other person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company.  In connection with any
determination as to whether Indemnitee is entitled to be indemnified hereunder,
or to advancement of expenses, the Reviewing Party or court shall presume that
Indemnitee has satisfied the applicable standard of conduct and is entitled to
indemnification or advancement of Expenses, as the case may be, and the burden
of proof shall be on the Company to establish, by clear and convincing evidence,
that Indemnitee is not so entitled.  The provisions of this Section 7(g) shall
not be deemed to be exclusive or to limit in any way the other circumstances in
which Indemnitee may be deemed to have met the applicable standard of conduct
set forth in this Agreement.  In addition, the knowledge and/or actions, or
failures to act, of any other person serving the Company or a Subsidiary or
Affiliate of the Company as an Indemnifiable Person shall not be imputed to
Indemnitee for purposes of determining the right to indemnification hereunder.
 
8.                   Exceptions.  Any other provision herein to the contrary
notwithstanding,
 
(a)            Claims Initiated by Indemnitee.  The Company shall not be
obligated pursuant to the terms of this Agreement to indemnify or advance
Expenses to Indemnitee with respect to Proceedings or claims initiated or
brought voluntarily by Indemnitee and not by way of defense, except (1) with
respect to Proceedings brought to establish or enforce a right to
indemnification under this Agreement, any other statute or law, as permitted
under Section 145, or otherwise, (2) where the Board has consented to the
initiation of such Proceeding, or (3) with respect to Proceedings brought to
discharge Indemnitee’s fiduciary responsibilities, whether under ERISA or
otherwise, but such indemnification or advancement of Expenses may be provided
by the Company in specific cases if the Board finds it to be appropriate; or
 
7

--------------------------------------------------------------------------------

(b)            16(b) Actions. The Company shall not be obligated pursuant to the
terms of this Agreement to indemnify Indemnitee on account of any suit in which
judgment is rendered against Indemnitee for an accounting of profits made from
the purchase or sale by Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of l934 and
amendments thereto or similar provisions of any federal, state or local
statutory law; or

 
(c)             Unlawful Indemnification. The Company shall not be obligated
pursuant to the terms of this Agreement to indemnify Indemnitee for Other
Liabilities if such indemnification is prohibited by law.

 
9.                   Non-exclusivity. The provisions for indemnification and
advancement of Expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may have under any provision of
law, the Company’s Certificate of Incorporation or Bylaws, the vote of the
Company’s stockholders or disinterested directors, other agreements, or
otherwise, both as to acts or omissions in his or her official capacity and to
acts or omissions in another capacity while serving the Company or a Subsidiary
or Affiliate of the Company as an Indemnifiable Person and Indemnitee’s rights
hereunder shall continue after Indemnitee has ceased serving the Company or a
Subsidiary or Affiliate of the Company as an Indemnifiable Person and shall
inure to the benefit of the heirs, executors and administrators of Indemnitee.
 
10.                Severability.  If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever, (i) the validity, legality and enforceability of the remaining
provisions of the Agreement (including, without limitation, all portions of any
paragraphs of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby, and (ii) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, all portions of any paragraphs of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable.
 
11.                Modification and Waiver.  No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar) and except as expressly provided herein, no such waiver
shall constitute a continuing waiver.
 
12.                Successors and Assigns.  The terms of this Agreement shall
bind, and shall inure to the benefit of, the successors and assigns of the
parties hereto.
 
13.                Notice.  All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed duly
given (i) if delivered by hand and a receipt is provided by the party to whom
such communication is delivered, (ii) if mailed by certified or registered mail
with postage prepaid, return receipt requested, on the signing by the recipient
of an acknowledgement of receipt form accompanying delivery through the U.S.
mail, (iii) personal service by a process server, or (iv) delivery to the
recipient’s address by overnight delivery (e.g., FedEx, UPS or DHL) or other
commercial delivery service.  Addresses for notice to either party are as shown
on the signature page of this Agreement, or as subsequently modified by written
notice complying with the provisions of this Section 13.  Delivery of
communications to the Company with respect to this Agreement shall be sent to
the attention of the Company’s General Counsel.
 
8

--------------------------------------------------------------------------------

14.               No Presumptions. For purposes of this Agreement, the
termination of any Proceeding, by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that Indemnitee did not
meet any particular standard of conduct or have any particular belief or that a
court has determined that indemnification is not permitted by applicable law or
otherwise. In addition, neither the failure of the Company or a Reviewing Party
to have made a determination as to whether Indemnitee has met any particular
standard of conduct or had any particular belief, nor an actual determination by
the Company, or a Reviewing Party that Indemnitee has not met such standard of
conduct or did not have such belief, prior to the commencement of Proceedings by
Indemnitee to secure a judicial determination by exercising Indemnitee’s rights
under 8(e) of this Agreement shall be a defense to Indemnitee’s claim or create
a presumption that Indemnitee has failed to meet any particular standard of
conduct or did not have any particular belief or is not entitled to
indemnification under applicable law or otherwise.
 
15.                Survival of Rights.  The rights conferred on Indemnitee by
this Agreement shall continue after Indemnitee has ceased to serve the Company
or a Subsidiary or Affiliate of the Company as an Indemnifiable Person and shall
inure to the benefit of Indemnitee’s heirs, executors and administrators.
 
16.                Subrogation.  In the event of payment under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all documents required and
shall do all acts that may be necessary to secure such rights and to enable the
Company effectively to bring suit to enforce such rights.
 
17.                Specific Performance, Etc.  The parties recognize that if any
provision of this Agreement is violated by the Company, Indemnitee may be
without an adequate remedy at law.  Accordingly, in the event of any such
violation, Indemnitee shall be entitled, if Indemnitee so elects, to institute
Proceedings, either in law or at equity, to obtain damages, to enforce specific
performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as Indemnitee may elect to pursue.
 
18.                Counterparts.  This Agreement may be executed in
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same agreement.  Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.
 
19.                Headings.  The headings of the sections and paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation thereof.
9

--------------------------------------------------------------------------------

20.                Governing Law.  This Agreement shall be governed exclusively
by and construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
with Delaware.
 
21.                Consent to Jurisdiction.  The Company and Indemnitee each
hereby irrevocably consent to the jurisdiction of the courts of the State of
Delaware for all purposes in connection with any Proceeding which arises out of
or relates to this Agreement.
 
[Signature Page Follows]
10

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have entered into this Indemnity
Agreement effective as of the date first written above.
 
COMPANY:
 
INDEMNITEE:
 
SHORETEL, INC.
 
 
 
By:
 
 
 
 
Name
 
 
 
 
 
Title:
 
 
 
 
 
Address 
960 Stewart Dr.
 
Address: 
 
 
 
Sunnyvale, CA 94085
 
 
 
   

 
 
11

--------------------------------------------------------------------------------